Citation Nr: 0714683	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for cardiovascular disease 
(claimed as hypertension).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim of entitlement to service connection for 
cardiovascular disease (claimed as hypertension).


FINDINGS OF FACT

Cardiovascular disease, including hypertension, did not have 
its onset during active military duty.


CONCLUSION OF LAW

Cardiovascular disease, including hypertension, was not 
incurred, nor is it presumed to have been incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in July 2002.  He was notified of the provisions 
of the VCAA in correspondence dated in October 2002.  
Thereafter, in February 2003, the RO rendered the decision 
now on appeal.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant private treatment 
records covering the period from 1977 - 2002 that pertain to 
his treatment for cardiovascular disease have been obtained 
and associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as they pertained to claims for rating increases 
and earlier effective dates.  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims are not applicable.   Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this appeal would not cause any prejudice to the veteran.


Factual background

The veteran's service medical records show that on enlistment 
examination in November 1965, the veteran's cardiovascular 
system was clinically normal and a chest X-ray was negative 
for any cardiac abnormalities.  His blood pressure was 
normal, at 114/80 (systolic/diastolic in millimeters of 
mercury (mmHg)), and he denied having any blood pressure 
anomalies on his medical history questionnaire.  Medical 
reports during active duty show no treatment for, or 
diagnosis of any chronic cardiovascular disorder.  Separation 
examination in August 1968 shows a blood pressure reading of 
140/80 and that the veteran stated "yes" on his medical 
history questionnaire with regard to the question of whether 
he had high or low blood pressure.  However, examination of 
his cardiovascular system was clinically normal and a chest 
X-ray was negative for any cardiac abnormalities.  In an 
affidavit signed by the veteran on the date of his separation 
from active duty in October 1968, he affirmed that he was in 
good health.

Post-service medical records include private outpatient and 
hospitalization reports dated from 1977 - 2002, which show 
that beginning in 1977, the veteran was diagnosed and treated 
for hypertension, manifested by systolic blood pressure 
readings in the 160's and diastolic readings in the 100's.  
In April 1991, he underwent surgery for an emergency triple 
coronary artery bypass grafting procedure.  The records 
reflect ongoing treatment for coronary artery disease, with 
diagnosis of hypertension, status post triple coronary artery 
bypass grafting, history of transient ischemic attacks, 
unstable angina, and status post anteroseptal wall myocardial 
infarction.  The records do not contain any objective opinion 
linking the veteran's cardiovascular disease with his period 
of service.

In July 2002, the veteran submitted a claim for VA 
compensation for cardiovascular disease, to include 
hypertension.  In his contentions, he stated that during 
active duty he was treated for elevated blood pressure with 
prescriptions of the medication Hydrochlorothiazide by the 
same Army physician who signed his separation examination 
report.  According to the veteran, this was the reason why he 
reported having a history of high blood pressure in his 
medical history questionnaire during his separation 
examination.  The veteran also stated that while he was being 
processed out of active duty he was offered to be placed on 
"partial disability" status because of his elevated blood 
pressure.  However, on the advice of an officer, he declined 
the offer and also signed an affirmation that he was in good 
health at the time of his separation because he did not want 
to have a medical history reflecting illness, lest it make 
his look unattractive to prospective post-service employers.  
He stated that he now regrets his decision to do so, and that 
he believed that he was given poor advice in this regard.

The veteran's service medical and personnel records do not 
show that he was ever placed on "partial disability" status 
for any medical reason, or that he was ever placed on a 
medication regimen for treatment of high blood pressure.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and hypertension, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any elevated blood pressure reading in service 
will permit service connection for hypertension or 
cardiovascular disease, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The Board has reviewed the medical records pertinent to the 
issue on appeal and finds that the weight of the evidence is 
against the veteran's claim for service connection for 
cardiovascular disease, to include hypertension.  His service 
medical records do not show any diagnosis of a chronic 
cardiovascular disorder during active duty.  Although there 
is a single systolic blood pressure reading of 140 noted on 
his August 1968 separation examination, along with his 
answering "yes" to having a history of high blood pressure, 
the examination report does not reflect that this reading was 
an actual manifestation of hypertension.  The examining Army 
physician did not present any commentary regarding this blood 
pressure reading or the veteran's stated medical history, 
much less present a diagnosis of a hypertensive condition.  
In any case, the veteran's heart and vascular system were 
considered normal on separation examination, and no cardiac 
abnormalities were detected on chest X-ray.  Lastly, the 
veteran affirmed in October 1968 that he was in good health.  
Although the veteran now presents statements to the effect 
that he was undergoing treatment for hypertension in service, 
that the Army offered to place him on "partial disability" 
status, and that he misrepresented his actual health status 
on the affidavit of October 1968 to preserve his post-service 
employability, none of these assertions are corroborated by 
his service medical records or by any documentation 
associated with his military personnel records.

Post-service private medical records reflect that the veteran 
suffered from cardiovascular disease as early as 1977 
(approximately nine years after his discharge from service), 
but do not demonstrate that his cardiovascular disease was 
manifest to a compensably disabling degree within the one-
year presumptive period following his discharge from the Army 
in October 1968, or otherwise present any objective link 
between his cardiovascular disease and his period of active 
duty.  

To the extent that the veteran asserts that there exists a 
nexus between his cardiovascular disease and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In view of the foregoing discussion, the Board concludes that 
the evidence does not support the veteran's claim for VA 
compensation for cardiovascular disease, to include 
hypertension.  His appeal must therefore be denied.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of this claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Service connection for cardiovascular disease, to include 
hypertension, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


